DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office notes that the preliminary amendment filed 02/11/2021 will not be entered. The response was filed after three months from the filing date of the application. The application was sufficiently worked on prior to the preliminary amendment. See 37 CFR 1.115.

Specification
The abstract of the disclosure is objected to because it is longer than 150 words. The abstract should be between 50 and 150 words in length. Appropriate correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 12, lines 6-7: “connected to an output shaft of the first motor via a coupling” is being interpreted as “a coupling for connecting an output shaft of 
Claim 14, lines 4-5: “connected to the second motor via a coupling” is being interpreted as “a coupling for connecting the second motor” where “coupling” is the generic placeholder coupled with the functional language “connected to the second motor”; and
Claim 17, line 5: “connected to the lead screw via a coupling” is being interpreted as “a coupling for connecting the lead screw” where “coupling” is the generic placeholder coupled with the functional language “connected to the lead screw”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the distal structural body comprises…structural backbones” in lines 4-5 and “the proximal structural body comprises…structural backbones” in lines 5-7. It is unclear whether the structural backbones recited in lines 4-5 are the same as or different from the structural backbones recited in lines 5-7. Therefore, the claim is rendered indefinite. Claims 2-19 are rejected as being dependent upon rejected claim 1. For examination purposes, the examiner is interpreting the limitation such that the structural backbones are different: “the distal structural body comprises…distal structural backbones… the proximal structural body comprises…proximal structural backbones”. Appropriate correction is required.
Claim 1 recites “one end of each of the structural backbones is securely connected to the proximal fixing disk” in lines 11-12. It is unclear whether one end of each of the structural backbones of the at least one distal structural segment, one end of each of the structural backbones of the proximal segment, or one end of each of the structural backbones of the at 
Claim 1 recites “structural backbone guide channels” in line 8 and “structural backbone guide channel” in lines 12-13. It is unclear whether there is one structural backbone guide channel or a plurality of backbone guide channels. Therefore the claim is rendered indefinite. Claims 2-19 are rejected as being dependent upon rejected claim 1. For examination purposes, the examiner is interpreting the claim such that there is a plurality of structural backbone guide channels. Appropriate correction is required.
Claim 1 
Claim 1 recites “an input end of the linear motion mechanism” in line 21. Claim 1 already recites “a plurality of linear motion mechanisms” in lines 15-16. It is unclear if the linear motion mechanism recited in line 21 is included with or provided in addition to that recited in lines 15-16. Therefore, the claim is rendered indefinite. Claims 2-19 are rejected as being dependent upon rejected claim 1. For examination purposes, the examiner is interpreting the limitation as “an input end of each of the linear motion mechanisms”. Appropriate correction is required.
Claim 1 recites “an output end of the linear motion mechanism” in lines 21-22. Claim 1 already recites “a plurality of linear motion mechanisms” in lines 15-16. It is unclear if the linear motion mechanism recited in lines 21-22 is included with or provided in addition to that recited in lines 15-16. Therefore, the claim is rendered indefinite. Claims 2-19 are rejected as being dependent upon rejected claim 1. For examination purposes, the examiner is interpreting the limitation as “an output end of each of the linear motion mechanisms”. Appropriate correction is required.
Claim 1 recites “the driving backbone” in line 23. Line 22 already recites “one driving backbone”. It is unclear whether the driving backbone recited in line 23 is the same as or different from that recited in line 22. Therefore, the claim is rendered indefinite. Claims 2-19 are rejected as being dependent upon rejected claim 1. For examination purposes, the examiner is interpreting the limitation as “the one driving backbone”. Appropriate correction si required.
Claim 2 recites “the linear motion mechanism” in lines 1-2 and 3-4. Claim 1 already recites “a plurality of linear motion mechanisms”. It is unclear whether the linear motion 
Claim 2 recites “the driving backbone” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as “the one driving backbone”. Appropriate correction is required.
Claim 2 recites “the channel fixing plate” in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as “the two channel fixing plates”. Appropriate correction is required.
Claim 2 recites “connected to the output rod via the sterile barrier” in line 6. It is unclear if the output rod recited is part of the two output rods recited in claim 1 or an additional element. Therefore, the claim is rendered indefinite. For examination purposes, the examiner is interpreting the limitation as “connected to one of the two output rods via the sterile barrier”. Appropriate correction is required.
Claim 3 recites “the output rod” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as “the two output rods”. Appropriate correction is required.
Claim 4
Claim 5 recites “the two crescent-shaped projections” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as “the crescent-shaped projection of each of the two sliders”. Appropriate correction is required.
Claim 6 recites “the sliders” in line 9. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as “the two sliders”. Appropriate correction is required.
Claim 6 recites “a hole” in line 8. Claim 5 already recites “a central hole”. It is unclear whether the hole recited in claim 6 is the same as or different than that recited in claim 5. Therefore, the claim is rendered indefinite. For examination purposes, the examiner is interpreting the limitation as “the central hole”. Appropriate correction is required.
Claim 6 recites “the annular groove” in line 8. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as “the first annular groove”. Appropriate correction is required.
Claim 7 recites “the push-pull rods” in lines 6 and 8. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as “the push-pull rod”. Appropriate correction is required.
Claim 7 recites “the limiting holes” in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as “the plurality of limiting holes”. Appropriate correction is required.
Claim 7 recites “each push-pull rod” in line 9. Claim 1 only recites “a push-pull rod”. It is unclear whether there is one or a plurality of push-pull rods. Therefore, the claim is rendered 
Claim 8 recites “the output rod” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as “the two output rods”. Appropriate correction is required.
Claim 9 recites “the output rod” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as “the two output rods”. Appropriate correction is required.
Claim 9 recites “the two crescent-shaped projections” in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as “the crescent-shaped projection of each of the two sliders”. Appropriate correction is required.
Claim 10 recites “second quick-locking head” in lines 2, 3, and 5. There is no recitation of a first quick-locking head so it is unclear how there is a second quick-locking head. Therefore, the claim is rendered indefinite. For examination purposes, the examiner is interpreting the limitation as “quick-locking head”. Appropriate correction is required.
Claim 11
Claim 11 recites “the first limiting groove” in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as “a first limiting groove”. Appropriate correction is required.
Claim 11 recites “second quick-locking head” in lines 13-14 and 14-15. There is no recitation of a first quick-locking head so it is unclear how there is a second quick-locking head. Therefore, the claim is rendered indefinite. For examination purposes, the examiner is interpreting the limitation as “quick-locking head”. Appropriate correction is required.
Claim 12 recites “a second fixing plate, a third fixing plate, and a fourth fixing plate which are provided in front of the first fixing plate” in lines 2-3. A first fixing plate of the motion conversion part is not claimed. The first fixing plate (being interpreted as the first motor fixing plate) recited in claim 1 is part of the motor part. It is unclear whether the second, third, and fourth fixing plates are part of the motor part that includes the first motor fixing plate or if they are part of the motion conversion part. Therefore, the claim is rendered indefinite. For examination purposes, the examiner is interpreting the limitation as “a first motion conversion fixing plate, a second motion conversion plate, and a third motion conversion plate which are provided in front of the first motor fixing plate”. Appropriate correction is required. 
Claim 12 recites “the output rods” in line 13. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as “the two output rods”. Appropriate correction is required. 
Claim 13 
Claim 13 recites “two second output rods” in line 13. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 13 recites “second output rod” in lines 13-14. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 13 recites “second push-pull rod” in line 14. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 14 recites “a second fixing plate, a third fixing plate, and a fourth fixing plate which are provided in front of the first fixing plate” in lines 2-3. A first fixing plate of the motion conversion part is not claimed. The first fixing plate (being interpreted as the first motor fixing plate) recited in claim 1 is part of the motor part. It is unclear whether the second, third, and fourth fixing plates are part of the motor part that includes the first motor fixing plate or if they are part of the motion conversion part. Therefore, the claim is rendered indefinite. For examination purposes, the examiner is interpreting the limitation as “a first motion conversion fixing plate, a second motion conversion plate, and a third motion conversion plate which are provided in front of the first motor fixing plate”. Appropriate correction is required.
Claim 14 recites “two rods” in line 8. Claim 1 already recites two output rods. It is unclear whether the two rods recited in claim 14 is included with or provided in addition to that recited in claim 1. Therefore, the claim is rendered indefinite. For examination purposes, the examiner is interpreting the limitation as “the two output rods”. Appropriate correction is required.
Claim 19 recites “a number of the proximal structural segments is equal to number of the at least one distal structural segment”. Claim 1 recites “a proximal structural segment” such 

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1
Wang teaches A flexible surgical instrument system comprising a flexible surgical instrument and a driving unit; wherein the flexible surgical instrument comprises a flexible continuous body structure composed of a distal structural body 1, a proximal structural body 3, and a middle connecting body 2; the distal structural body 1 comprises at least one distal structural segment comprising distal spacing disks 5, a distal fixing disk 4, and structural backbones 6; the proximal structural body 3 comprises a proximal structural segment comprising a proximal spacing disks 10, a proximal fixing disk 11, and structural backbones 6; the middle connecting body 2 comprises two channel fixing plates 7+9 and structural backbone guide channels 8 provided between the two channel fixing plates 7+9; the structural backbones 6 of the at least one distal structural segment 1 are securely connected, in one-to-one correspondence, to or are the same as the structural backbones 6 of the proximal structural segment 3, one end of each of the structural backbones 6 is securely connected to the proximal fixing disk 11, passing through the proximal spacing disks 10, the structural backbone guide channel 8, and the distal spacing disks 5 in sequence, an other end of the structural backbone 6 is securely connected to the distal fixing disk 4 (see Wang ¶ 0089-0095, 0086-0088 and figs. 1-9). Wang does not teach a driving unit comprising a motor part, a motion conversion part, and a plurality of linear motion mechanisms, wherein a sterile barrier is provided between the motion conversion part and the plurality of linear motion mechanisms; and the motion conversion part comprises a plurality of transmission chains, each of the transmission chains converts a rotary output of the first motor into a linear motion of two output rods, the linear motion of the output rods is transferred to an input end of the linear motion mechanism through the sterile barrier, an output end of the linear motion mechanism is securely connected to one end of one 
Simaan teaches a driving mechanism 184 capable of independently pulling a driving bone and comprising a plate connected to the snake-like robot 180 and a plate on an opposite side thereof, wherein a driving unit 196 drives a driving rod 194, the rotary motion of the driving rod 194 is converted into a movement of a sliding block 186 by means of the structure of a threaded screw rod, and the sliding block 186 is connected to the driving bone and can independently pull the same (see fig. 5, ¶ 0034-0035). Simaan does not teach a flexible surgical instrument system and a driving unit comprising a sterile barrier is provided between the motion conversion part and the plurality of linear motion mechanisms; and the motion conversion part comprises a plurality of transmission chains, each of the transmission chains converts a rotary output of the first motor into a linear motion of two output rods, the linear motion of the output rods is transferred to an input end of the linear motion mechanism through the sterile barrier, an output end of the linear motion mechanism is securely connected to one end of one driving backbone passing through the proximal spacing disk, and an other end is securely connected to the proximal fixing disk.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS AMECHI whose telephone number is (571)270-7267.  The examiner can normally be reached on Monday-Friday 7:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARWIN EREZO can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.A./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771